PER CURIAM.
The appellant filed a motion to correct illegal sentence claiming he did not qualify for a habitual felony offender enhancement due to a lack of sequential convictions. The lower court denied appellant’s motion, citing to records that conclusively refuted the allegation. However, the records were merely cited and not attached. As such, we are compelled to reverse and remand for attachment of those records. See Bennett v. State, 946 So.2d 84 (Fla. 4th DCA 2006) (reversing the denial of a rule 3.800(a) motion because the order on appeal did not include record attachments that refuted the allegations of the motion).
SHAHOOD, C.J., GUNTHER and MAY, JJ., concur.